DETAILED ACTION
Status of Application
 	Claims 1, 8, and 15 are amended.
 	Claim 2 is cancelled.
 	Claims 1 and 3-20 are currently under consideration.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The remarks filed 11/16/2022 have been fully considered and are persuasive.
 	However, upon further search, examiner further incorporates the Wurzer (US 20140271940 A1) reference.
Since the new grounds of rejection are not necessitated by amendment, this action is made NON-FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 1, 8, and 15, the parentheses in the phrase “Guggul extract (Commiphora mukul), turmeric extract (Curcuma longa)” renders the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 3-7, 9-14, and 16-20 are included in this rejection because they do not correct for the defect of the claims from which they depend.
Appropriate correction is required.

Claim Rejections - 35 USC §102/103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed 
invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wurzer (US 20140271940 A1).
Anticipation
	Regarding claim 1, Wurzer is drawn to concentrates obtained from extraction from Cannabis, preferably cannabinoid terpene concentrates, and formulation of the concentrates, particularly for use for direct vaporization, infusion into edible matrices, in electronic inhalation devices, and as nutraceuticals (abstract and claims 1-20).
 	Wurzer discloses the CBN-converted extract with one or more bioactive agents, nutraceutical agents, or phytonutrients [0031]. 
 	Wurzer discloses a composition comprising a concentrate as described in combination with one or more nutraceutical agents [0044].
 	Wurzer discloses the concentrates may be combined with one or more additional nutraceutical agents. Examples of nutraceutical agents that may be combined with the concentrates include, extracts from Commiphora mukul, and Curcuma longa (Turmeric) [0098].
 	Regarding claim 12, Wurzer discloses the concentrates may further be formulated with acceptable excipients and/or carriers for oral consumption [0096].
 	Regarding claim 13, Wurzer discloses methods of reducing inflammation, supporting anti-inflammatory response by the body, comprising administering an effective amount of the composition [0046].
 	Regarding claim 14, Wurzer discloses methods of reducing inflammation, reducing pain, producing a calm feeling, inducing drowsiness or sleep, reducing anxiety, supporting anti-inflammatory response by the body, supporting brain function, supporting feelings of wellbeing in a subject comprising administering an effective amount of the composition [0046].
 	These teachings clearly anticipate the claims above.
 	Obviousness
	Wurzer does not explicitly disclose one single embodiment of the composition as claimed.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wurzer, to arrive at the instant invention. 
 	One of ordinary skill in the art would have been motivated to do so because Wurzer discloses each of the components and formulated into a composition ([0098]; abstract).  Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
The Supreme Court has acknowledged:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation... 103 likely bars its patentability...if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions......the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim Rejections - 35 USC §103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 20190298683 A1) in view of Wurzer (US 20140271940 A1).
	Regarding claims 1 and 3-20, Friedman is drawn to compositions comprising cannabinoids (abstract and claims 49-65).
 	Friedman discloses the pharmaceutical composition comprises about 30% to about 80% by weight of a cannabinoid or a mixture of cannabinoids. In certain embodiments, the composition comprises about 40% to about 70% by weight of a cannabinoid or a mixture of cannabinoids. In certain embodiments, the cannabinoid is selected from the group consisting of cannabidiol (CBD) [0017]. Friedman discloses ginger extract (phytochemical) [0125-0126]. Friedman discloses glycerol monooleate [0091]. 
 	Friedman does not explicitly disclose wherein the extract is Guggul extract (Commiphora mukul) or turmeric extract (Curcuma longqa).
 	However, Wurzer is drawn to concentrates obtained from extraction from Cannabis, preferably cannabinoid terpene concentrates, and formulation of the concentrates, particularly for use for direct vaporization, infusion into edible matrices, in electronic inhalation devices, and as nutraceuticals (abstract and claims 1-20).
 	Wurzer discloses the CBN-converted extract with one or more bioactive agents, nutraceutical agents, or phytonutrients [0031]. 
 	Wurzer discloses a composition comprising a concentrate as described in combination with one or more nutraceutical agents [0044].
 	Wurzer discloses the concentrates may be combined with one or more additional nutraceutical agents. Examples of nutraceutical agents that may be combined with the concentrates include, extracts from Commiphora mukul, and Curcuma longa (Turmeric) [0098].
 	Wurzer discloses the concentrates may further be formulated with acceptable excipients and/or carriers for oral consumption [0096].
 	Wurzer discloses methods of reducing inflammation, supporting anti-inflammatory response by the body, comprising administering an effective amount of the composition [0046].
 	Wurzer discloses methods of reducing inflammation, reducing pain, producing a calm feeling, inducing drowsiness or sleep, reducing anxiety, supporting anti-inflammatory response by the body, supporting brain function, supporting feelings of wellbeing in a subject comprising administering an effective amount of the composition [0046].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings as disclosed by Friedman to comprise the extract, as disclosed by Wurzer, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Friedmand and Wurzer are both in the field of compositions comprising cannabinoid and extract and Wurzer discloses cannabinoid compositions terpene concentrates, and formulation of the concentrates, particularly for use for direct vaporization, infusion into edible matrices, in electronic inhalation devices, and as nutraceuticals (abstract and claims 1-20), and nutraceutical agents including extracts from Commiphora mukul, and Curcuma longa (Turmeric) [0098]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Friedman and Wurzer, by applying a known technique to a known product ready for improvement to yield predictable results.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 	Friedman discloses in certain embodiments, the pharmaceutical composition further comprises about 0% to about 70% by weight of triglycerides [0039].
 	Friedman discloses the dosage form comprises is formulated as a hard shell capsule, a soft shell capsule, a tablet, a liquid, a syrup or enema. In certain embodiments, the dosage form comprises is formulated for oral delivery [0031].
 	Friedman discloses a method for producing a composition as described above or a dosage form as described above, comprising the steps of melting and mixing the cannabinoid, the terpene, the emulsifier and optionally the release retarding agent, and further optionally comprising the steps of cooling the mixture; filling a soft or hard shell capsule with the mixture; or forming granules that are optionally entero-coated and used as is or further compressed into tablet or filled into capsule and at least partly coating the mixture, the granules, or the capsule or tablet; and any combination thereof. Another optional method for producing a composition as described above or a dosage form as described above comprises the step of melting all ingredients besides the cannabinoid(s), and further optionally comprises the step of cooling the mixture for future use. Later, the use comprises the step of heating and melting the mixture and further adding and mixing the cannabinoid(s) and cooling the mixture and forming a desired dosage form [0040].
 	Friedman discloses the modified release of the active agent such as extended release of delayed release may be accomplished by any known method. The formulation for an extended release may be a single unit dosage form such as tablet, or multiple unit or multi-particulate dosage form such as pellets. Such multiple unit or multi-particulate dosage form may be further formulated into e.g. capsules. Non-limiting examples for extended release systems are matrix system (for example water soluble or water insoluble matrix formers) [0110].
Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615